     Case: 1:19-cv-03127 Document #: 22 Filed: 07/26/19 Page 1 of 3 PageID #:83




                 THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

CURTIS SAUNDERS, individually and on                   )
behalf of similarly situated individuals,              )
                                                       )
                               Plaintiff,              )      No. 19-cv-03127
                                                       )
                       v.                              )      Hon. Harry D. Leinenweber
                                                       )
SUNRUN, INC.                                           )
a Delaware corporation,                                )
                                                       )
                               Defendant.              )

               PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF ACTION
                     PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Curtis

Saunders hereby voluntarily dismisses this action without prejudice.

       1.      On April 2, 2019, Plaintiff filed his Class Action Complaint against Defendant

SunRun, Inc. in the Circuit Court of Cook County, Illinois, Chancery Division, Case No. 2019-

CH-04252.

       2.      On May 9, 2019 Plaintiff’s case was removed to this Court by Defendant. (Dkt. 1.)

       3.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss

an action without court order by filing a notice of dismissal before the defendant serves either an

answer or a motion for summary judgment. Defendant has neither answered the Class Action

Complaint filed by Plaintiff nor served a motion for summary judgment.

       4.      Accordingly, Plaintiff hereby voluntarily dismisses the action without prejudice as

to all claims asserted by Plaintiff and the putative class.
     Case: 1:19-cv-03127 Document #: 22 Filed: 07/26/19 Page 2 of 3 PageID #:84




Dated: July 26, 2019                           Respectfully Submitted,

                                               MCGUIRE LAW, P.C.

                                               By: /s/ Eugene Y. Turin

                                               Eugene Y. Turin
                                               Timothy P. Kingsbury
                                               MCGUIRE LAW, P.C.
                                               55 W. Wacker Drive, 9th Floor
                                               Chicago, Illinois 60601
                                               Tel: (312) 893-7002
                                               Fax: (312) 275-7895
                                               eturin@mcgpc.com
                                               tkingsbury@mcgpc.com

                                               Attorneys for Plaintiff Curtis
                                               Saunders and the Putative Class




                                         2
     Case: 1:19-cv-03127 Document #: 22 Filed: 07/26/19 Page 3 of 3 PageID #:85




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on July 26, 2019, I caused the foregoing Plaintiff’s Notice of Voluntary

Dismissal of Action Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) to be electronically filed with the

Clerk of the Court using the CM/ECF system. A copy of said document will be electronically

transmitted to all counsel of record

                                                      /s/ Eugene Y. Turin




                                                 3
